 1   Plaintiff and his counsel in order to finalize and complete the terms of the settlement agreement.
 2           WHEREAS while the Court requested that all dispositional documents shall be filed no
 3   later than February 21, 2020, the Parties require additional time for Plaintiff to provide this
 4   additional documentation, and for Defendant thereafter to complete the requisite terms set forth in
 5   the settlement agreement.
 6           IT IS THEREFORE STIPULATED that the Parties shall have an additional forty-five
 7   days to file their dispositional documents following their settlement.
 8           IT IS SO STIPULATED.
 9
10   Dated: February 24, 2020                      LIPOW & HARRIS
11
                                            By:                                                ·p ow_______
                                                   __;.l.sl-='.li'--':e,',!-ffi re"-'y A·�L=:cz=
12                                                         Jeffrey A. Lipow
                                                           Attorneys for Plaintiff
13                                                         ERIC WELTY
                                                           (as authorized by counsel on Feb. 24, 2020)
14
15
     Dated: February 25, 2020                      JACKSON LEWIS P.C.
16
17                                          By: ___/s.,,..,/ S...,..pe:-:-ncer J. _D_a_v_id�s�on_____
                                                   Mitchell F. Boomer
18                                                 Spencer J. Davidson
                                                   Attorneys for Defendant
19                                                 STERIS INSTRUMENT MANAGEMENT
                                                   SERVICES, INC.
20
21                                                 ORDER
22
             The Court, having read and considered the Parties' stipulation, above, and good
23
     cause appearing, hereby orders that the Parties shall have until April 10, 2020, to file
24
     their dispositional documents in this case.
25
             IT IS SO ORDERED.
26
27   Dated: February 26, 2020
28

                                                       2
     Stipulation and Order re: Settlement                            Case No. 2:18-cv-02830-KJM-KJN
